 PROB 12C                                                                            Report Date: November 5, 2018
(6/16)

                                       United States District Court
                                                                                                         FILED IN THE
                                                                                                     U.S. DISTRICT COURT
                                                                                               EASTERN DISTRICT OF WASHINGTON
                                                       for the

                                        Eastern District of Washington
                                                                                                Nov 05, 2018
                                                                                                    SEAN F. MCAVOY, CLERK

                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Javier Vega Campos                        Case Number: 0980 2:10CR02111-001
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Stanley A. Bastian, U.S. District Judge
 Date of Original Sentence: July 26, 2011                    Revocation Sentence: June 7, 2018
 Original Offense:        Distribution of a Controlled Substance, 21 U.S.C. § 841(a)(1)
 Original Sentence:       Prison - 86 months;                Type of Supervision: Supervised Release
                          TSR - 48 months
 Revocation
 Sentence:                Prison - 6 months;
                          TSR - 30 months
 Asst. U.S. Attorney:     U.S. Attorneys Office              Date Supervision Commenced: October 2, 2018
 Defense Attorney:        Federal Defenders Office           Date Supervision Expires: April 1, 2021


                                          PETITIONING THE COURT

To issue a warrant.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            1           Special Condition # 3: You must reside in a residential reentry center (RRC) for a period
                        up to 180 days at the direction of the supervising officer. Your participation in the programs
                        offered by the RRC is limited to employment, education, treatment, and religious services
                        at the direction of the supervising officer. The defendant shall abide by the rules and
                        requirements of the facility.

                        Supporting Evidence: On November 3, 2018, the undersigned officer was notified by the
                        director of the Spokane Residential Reentry Center (RRC), that Javier Campos was being
                        terminated from the RRC for multiple instances of noncompliance. Specifically, he was
                        found to be in possession of prescription medication that he did not have a prescription for.
                        Additionally, he has been found in violation for deviating form his approved schedule.

                        On October 10, 2018, Javier Campos was provided a copy of his judgement and sentence
                        relative to case 2:10CR02111-SAB-1. His conditions of supervision were reviewed with
                        him at that time, and he signed the conditions indicating that he understood the conditions
                        of supervision as imposed by the Court. Specifically, that he must reside in a residential
Prob12C
Re: Campos, Javier Vega
November 5, 2018
Page 2

                      reentry center (RRC) for a period up to 180 days at the direction of the supervising officer.
                      In addition, he understood that his participation in the programs offered by the RRC is
                      limited to employment, education, treatment, and religious services at the direction of the
                      supervising officer. Additionally, that he shall abide by the rules and requirements of the
                      facility.


The U.S. Probation Office respectfully recommends the Court issue a warrant requiring the offender to appear to
answer to the allegation(s) contained in this petition.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:     11/05/2018
                                                                            s/Richard Law
                                                                            Richard Law
                                                                            U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [X]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ ]      Other

                                                                            Signature of Judicial Officer
                                                                           11/05/2018

                                                                            Date
